Appeal from a judgment of the County Court of Schenectady County (Drago, J.), rendered April 30, 2008, convicting defendant upon his plea of guilty of the crime of rape in the third degree.
After waiving indictment and consenting to be prosecuted by superior court information, defendant pleaded guilty to rape in the third degree. Such plea was also in satisfaction of certain charges pending in another court, as well as any uncharged crimes involving the victim herein. Thereafter, defendant was sentenced as a second felony offender, as promised, to a prison term of two years followed by 15 years of postrelease supervision. Defendant now appeals and we affirm.
Defendant’s only contention on appeal is that the sentence imposed was harsh and excessive. In light of his valid waiver of appeal, however, defendant is precluded from making such argument (see People v Thomas, 71 AD3d 1231,1233 [2010], lv denied 14 NY3d 893 [2010]; People v Lewis, 70 AD3d 1068 [2010]).
Cardona, EJ., Mercure, Rose, Stein and McCarthy, JJ., concur. Ordered that the judgment is affirmed.